Order entered March 18, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00162-CV

                               GREYSTAR, LLC, Appellant

                                          V.

                               MELISSA ADAMS, Appellee

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-12-06022

                                       ORDER
      Appellee Melissa Adams’s June 18, 2013 motion to dismiss is DENIED.


                                                 /s/   MICHAEL J. O’NEILL
                                                       JUSTICE